Citation Nr: 0822638	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for anxiety disorder, not otherwise specified, from November 
20, 2003 until February 12, 2006; and in excess of 50 percent 
for the period beginning February 13, 2006.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 through 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for anxiety disorder, not otherwise specified 
(NOS) and assigned a disability rating of 30 percent, 
effective November 20, 2003.  In September 2006, the 
veteran's disability rating was increased to 50 percent, 
effective February 13, 2006.

The Board notes that the veteran filed a claim for increased 
compensation based upon his unemployability in November 2006 
and that a statement of the case was issued as to that issue 
in June 2007.  There is no indication that the veteran 
submitted a substantive appeal and the issue has not been 
certified to the Board.  The Board will not, therefore, 
further address this issue.  See 38 C.F.R. § 20.200 (2007) 
(an appeal consists of a timely substantive appeal submitted 
after issuance of statement of the case issued in response to 
a timely notice of disagreement).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

There is evidence that the veteran's condition has 
significantly worsened since his last VA examination in July 
2005.  At the time of the VA examination, the veteran was 
employed 20 to 25 hours per week, his memory appeared to be 
adequate and he was given a global assessment of function 
score of 55.  On a private examination in February 2006, it 
was reported that the veteran had impaired memory and was 
given a GAF of 35.  In June 2006, the veteran's employer 
reported that the veteran had last worked in January 2006, 
and that he had stopped working because his state 
certification as a security guard had been denied.  Given the 
evidence of worsening, a new examination is required.

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-
connected anxiety disorder. The claims 
folder must be made available to the 
examiner. The examination report should 
reflect that the claims folder was 
reviewed.

The examiner should identify all current 
manifestations of the service-connected 
anxiety disorder. The examiner should 
also provide an opinion concerning the 
current degree of social and industrial 
impairment resulting from the service-
connected anxiety disorder, to include 
whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

The rationale for all opinions expressed 
should also be provided.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case must be issued to the 
veteran before the appeal is returned to 
the Board, if otherwise in order.
        
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

